In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 15-1424V
                                    Filed: October 31, 2016
                                        UNPUBLISHED

****************************
RON SHACKLEFORD,                        *
                                        *
                   Petitioner,          *
v.                                      *      Joint Stipulation on Damages;
                                        *      Tetanus Vaccine; Radial Nerve Injury;
SECRETARY OF HEALTH                     *      Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                     *
                                        *
                   Respondent.          *
                                        *
****************************
John Howie, Jr., Howie Law, P.C., Dallas, TX, for petitioner.
Ann Martin, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

        On November 24, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleged that he suffered a radial nerve injury which was
caused-in-fact by the tetanus vaccination he received on April 10, 2015. Petition at 1, ¶
16; see also Stipulation, filed Oct. 31, 2016, at ¶¶ 1, 2, 4. Petitioner further alleged that
he has suffered the residual effects of his injury for more than six months and has never
filed a civil action or received compensation for his injury, alleged as vaccine caused.
Petition at ¶¶ 14-15; see also Stipulation at ¶¶ 4-5. “Respondent denies that petitioner’s
tetanus vaccine caused a radial nerve injury or any other injury.” Stipulation at ¶ 6.

       Nevertheless, on October 31, 2016, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

       The parties stipulate that petitioner shall receive a payment of $144,953.39
as follows:

        a. a lump sum payment of $144,461.50 in the form of a check payable solely to
petitioner, Ron Shackleford;

        b. a lump sum payment of $491.89 in the form of a check payable jointly to
petitioner, Ron Shackleford and Georgia Department of Community Health:

                              Georgia Department of Community Health
                                       900 Circle 75 Parkway
                                             Suite 650
                                         Atlanta, GA 30339
                                         Attn: Milini Taylor
                               Account Number: 170918/0000257725

representing compensation for satisfaction of the State of Georgia Medicaid lien.3
Stipulation at ¶ 8. This amount represents compensation for all items of damages that
would be available under § 15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.4

IT IS SO ORDERED.

                                           s/Nora Beth Dorsey
                                           Nora Beth Dorsey
                                           Chief Special Master




3   Petitioner agrees to endorse this payment to the State of Georgia.

4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2